Digitally signed by
                                                                         Reporter of Decisions
                                                                         Reason: I attest to the
                       Illinois Official Reports                         accuracy and
                                                                         integrity of this
                                                                         document
                              Appellate Court                            Date: 2018.07.10
                                                                         10:38:54 -05'00'




                  People v. Berrios, 2018 IL App (2d) 150824



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           GABRIEL ENRIQUE BERRIOS, Defendant-Appellant.



District & No.    Second District
                  Docket No. 2-15-0824



Filed             April 20, 2018



Decision Under    Appeal from the Circuit Court of Kane County, No. 13-CM-2654; the
Review            Hon. Donald M. Tegeler Jr., Judge, presiding.



Judgment          Affirmed.


Counsel on        Michael J. Pelletier, Thomas A. Lilien, and Bruce Kirkham, of State
Appeal            Appellate Defender’s Office, of Elgin, for appellant.

                  Joseph H. McMahon, State’s Attorney, of St. Charles (Patrick
                  Delfino, Lawrence M. Bauer, and Stephanie Hoit Lee, of State’s
                  Attorneys Appellate Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE HUTCHINSON delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Hudson and Justice Schostok concurred in the
                  judgment and opinion.
                                             OPINION

¶1        Section 25-5(a)(3) of the Criminal Code of 2012 (Code) (720 ILCS 5/25-5(a)(3) (West
     2012)) makes it a misdemeanor offense for a person to have contact with street gang members
     after having been, inter alia, “ordered by a judge in any non-criminal proceeding to refrain
     from direct or indirect contact with a streetgang member or members.” After a bench trial,
     defendant, Gabriel Enrique Berrios, was convicted of violating this statute and sentenced to 30
     days in the county jail. On appeal, he contends that the statute is unconstitutional, that he was
     not proven guilty of the offense beyond a reasonable doubt, and that the trial court erred in
     admitting hearsay evidence. We affirm.
¶2        The relevant facts are not in dispute. In 2012, the State filed a civil complaint under the
     Illinois Streetgang Terrorism Omnibus Prevention Act (Act) (740 ILCS 147/1 et seq. (West
     2012)), which targeted 35 named individuals and “all *** unnamed” individuals who were
     members of the Latin Kings street gang in Aurora. The complaint sought to hold members of
     the gang accountable for monetary damages and enjoin its members from further gang activity.
     In particular, the injunction sought to prohibit members from such activities as carrying
     weapons, selling drugs, drawing graffiti, and “[s]tanding, sitting, walking, gathering, meeting,
     or appearing anywhere in public view” with any other member of the Latin Kings or with a
     member of any other street gang. See People v. Latin Kings Street Gang, et al., No.
     12-CH-1898 (Cir. Ct. Kane County).
¶3        Defendant was named as a party in the State’s civil complaint. More specifically, the
     complaint alleged that defendant had been found in possession of a stolen gun and had fled
     from the police as part of Latin Kings’ criminal activities. Evidence attached to the complaint
     indicated that defendant had identified himself as a member of the Latin Kings, that he had
     numerous encounters with the police while in the company of other known members of the
     gang, that he had tattoos consistent with Latin Kings symbols, and that he had been observed
     displaying the gang’s “colors” and hand signals.
¶4        Defendant was personally served with a summons and a copy of the civil complaint on
     May 26, 2012. The summons instructed defendant to appear in court “to answer the complaint
     in this case” and further advised defendant that a default judgment could be “entered against
     [him] for the relief prayed for in the complaint.” On December 12, 2012, the State filed a
     motion for a default judgment against defendant. According to the State’s motion, on July 10,
     2012, which was the first court date on the State’s complaint, defendant personally appeared in
     court without counsel. Thereafter, defendant did not return to court; he did not file a written
     appearance or answer the State’s complaint. On December 21, 2012, the trial court (Judge
     Joseph M. Grady) entered a default judgment against him. Notice of the entry of the default
     judgment was mailed to defendant on January 11, 2013, which brings us to the instant criminal
     case.
¶5        According to the State’s misdemeanor complaint, on July 4, 2013, defendant was arrested
     for having unlawful contact with a street gang member. See 720 ILCS 5/25-5(a)(3) (West
     2012). Prior to trial, defendant sought to have section 25-5(a)(3) or the injunction declared
     unconstitutional because it impermissibly interfered with his first amendment right to freedom
     of speech. The trial court (Judge Donald M. Tegeler Jr.) ultimately denied the motion.
¶6        Although we do not have a transcript of these misdemeanor proceedings, our review is
     made possible by an unusually comprehensive 39-page single-spaced agreed statement of

                                                 -2-
       facts. See Ill. S. Ct. R. 323(d) (eff. July 1, 2017). We say unusually because most alternatives
       to transcripts this court receives lack such specificity. For this, the parties have our
       appreciation.
¶7         At the start of defendant’s trial, the parties jointly asked the court to take judicial notice of
       “the entire court file” in the civil case. The court granted their request. Then, two Aurora police
       officers testified that, at around 5 a.m. on July 4, 2013, officers were called to the scene of a
       disturbance in the parking lot of an apartment complex on the west side of Aurora. When the
       officers arrived, they learned that defendant was attempting to mediate a dispute between two
       young men—Angelo Parra and Noel DeLuna. Parra and DeLuna had arrived at the apartment
       complex in separate cars; however, witnesses told the police that defendant and Parra had
       arrived in the same vehicle. One of the officers, Aaron Spooner, testified that, when he arrived,
       he ordered defendant out of a car while another officer was speaking to Parra. Spooner testified
       that he “always had a good rapport with Mr. Berrios” and that defendant “did try to help calm
       things down” between Parra and DeLuna. Spooner overheard defendant refer to Parra as
       “King” and DeLuna as “White Boy.”
¶8         Spooner was aware of the civil injunction entered against defendant, and he searched a
       computerized police database to determine whether Parra and DeLuna were listed as gang
       members. After the computer query, Spooner arrested defendant for having unlawful contact
       with street gang members.
¶9         Aurora police investigator Erik Swastek testified as an expert on street gangs. Specifically,
       Swastek testified that for the last three years, he had been a member of the Aurora Police
       Department’s “Special Operations Group,” or gang unit. A gang, said Swastek, is a group of
       three or more individuals who pursue common, and often criminal, goals. Swastek generally
       investigates gang-related crimes and had personally investigated between 120 and 150
       gang-related offenses. Swastek also testified about the common patterns and practices of
       Aurora-area street gangs, including the Latin Kings. According to Swastek, the Aurora Police
       Department gathers information about local street gangs. Officers document all police contact
       with suspected gang members, and these “gang information sheets” are stored in a
       departmental database. Several criteria are used to determine an individual’s relationship to a
       street gang, such as his or her self-identification, tattoos, clothing, jewelry, location, associates,
       and use of signs, graffiti, or hand signals. An individual may be listed as “inactive” in the
       database if he or she has not been the subject of a gang information sheet for at least one year.
¶ 10       As an expert on street gangs, Swastek opined that Parra was a gang member. Swastek
       testified that Parra had “at least seven, probably more” gang information sheets on file. One
       report from 2012 indicated that Parra “self-admi[tted]” that he was a gang
       member—specifically, a member of the Latin Kings. The gang information sheet from the day
       of the incident with defendant describes Parra as having a teardrop tattoo on his face.
       According to Swastek, a teardrop tattoo is common among gang members. Swastek also
       testified that defendant’s reference to Parra as “King” was a way of acknowledging Parra as a
       fellow member of the Latin Kings. Swastek stated that, from his personal knowledge, he could
       not say whether Parra was a “currently active” member of the gang at the time of trial, but that
       Parra was listed in the database as an “active” gang member on the day of the incident. On
       cross-examination, Swastek testified that Parra was the subject of five gang information sheets
       rather than seven. (As it bears on the issues below, we note that no gang information sheets
       were introduced as evidence.)

                                                     -3-
¶ 11        As part of defendant’s case in chief, occurrence witness Sabrina Landeros testified that “at
       no point” did she see defendant and Parra in the same vehicle. Landeros further stated that
       defendant was asked by “the officer” to go and talk to Parra and DeLuna.
¶ 12        After the parties’ arguments, the trial court found defendant guilty. In its ruling, the court
       noted evidence that defendant had been served with the complaint in the civil case and that a
       default judgment was entered. The court stated that it would not consider defendant’s
       argument that the injunction was unlawful or unconstitutional, as any challenge to the
       injunction “need[ed] to be raised with the civil court.” Instead, the court found that the
       injunction was in full force and effect on the day of the offense and that, because he was served
       with the complaint, defendant had constructive notice of the injunction. The court found that
       there was unrebutted expert testimony that Parra was a member of the Latin Kings and that
       defendant knew that Parra was a gang member, since he referred to him as “King.” The court
       noted that section 25-5(a)(3) required the State to prove not that Parra was a member of the
       Latin Kings specifically, but rather that defendant knew that Parra was a member of any street
       gang. The court stated that it did not believe Landeros’s testimony that defendant and Parra
       were not in the same vehicle. However, the court noted that, even if defendant’s only contact
       with Parra was when they spoke outside of the vehicles, defendant was still guilty of the
       offense; according to the court, “[t]he length of the contact [wa]s not important” because
       defendant was enjoined from having any direct or indirect contact with any street gang
       member. To the extent the court felt that defendant should be applauded “for trying to help,”
       that fact did not negate guilt because defendant knew that Parra was a gang member and that he
       could not have contact with him either in the car or in the parking lot. Accordingly, the court
       found defendant guilty and, as noted, he served 30 days in the county jail.
¶ 13        Before this court, defendant contends that (1) section 25-5(a)(3) of the Code is
       unconstitutional, (2) he was not proven guilty beyond a reasonable doubt, and (3) evidence of
       Parra’s gang membership was “inadmissible hearsay.” We will postpone our examination of
       the constitutionality of section 25-5(a)(3), as we must first consider all issues that do not
       require passing judgment on a statute. See People v. Oshana, 2012 IL App (2d) 101144, ¶ 20
       (citing People v. Carpenter, 228 Ill. 2d 250, 264 (2008)). We therefore consider the sufficiency
       of the evidence and the admission of the evidence of Parra’s gang membership. Because these
       two arguments are interrelated, we address them together.
¶ 14        With respect to the sufficiency of the evidence, in a criminal trial, the State carries the
       burden of proving beyond a reasonable doubt each element of an offense. People v.
       Siguenza-Brito, 235 Ill. 2d 213, 224 (2009). It is for the trier of fact to determine the credibility
       of witnesses, to weigh evidence and draw reasonable inferences therefrom, and to resolve any
       conflicts in the evidence. Id. at 228. Thus, on review, the relevant question is not whether the
       State met its burden but whether, after viewing the evidence in the light most favorable to the
       prosecution, any rational trier of fact could have found the essential elements of the crime
       beyond a reasonable doubt. Id. at 224. Accordingly, a criminal conviction will be set aside only
       where the evidence was so improbable or unsatisfactory as to create a reasonable doubt of the
       defendant’s guilt. Id. at 225.
¶ 15        The statutory scheme at issue in this case includes portions of the Code as well as the Act.
       The Code defines the offense of unlawful contact with street gang members as follows:




                                                     -4-
                   “(a) A person commits unlawful contact with streetgang members when he or she
               knowingly has direct or indirect contact with a streetgang member as defined in Section
               10 of the Illinois Streetgang Terrorism Omnibus Prevention Act after having been:
                        (1) sentenced to probation, conditional discharge, or supervision for a criminal
                   offense with a condition of that sentence being to refrain from direct or
                   indirect contact with a streetgang member or members;
                        (2) released on bond for any criminal offense with a condition of that bond
                   being to refrain from direct or indirect contact with a streetgang member or
                   members;
                        (3) ordered by a judge in any non-criminal proceeding to refrain from direct or
                   indirect contact with a streetgang member or members; or
                        (4) released from the Illinois Department of Corrections on a condition of
                   parole or mandatory supervised release that he or she refrain from direct or
                   indirect contact with a streetgang member or members.
                   (b) Unlawful contact with streetgang members is a Class A misdemeanor.” 720
               ILCS 5/25-5(a), (b) (West 2012).
       Under section 10 of the Act, a street gang member is anyone “who actually and in fact belongs
       to a gang.” 740 ILCS 147/10 (West 2012). Section 10 further states:
                   “ ‘Streetgang’ or ‘gang’ or ‘organized gang’ or ‘criminal street gang’ means any
               combination, confederation, alliance, network, conspiracy, understanding, or other
               similar conjoining, in law or in fact, of 3 or more persons with an established hierarchy
               that, through its membership or through the agency of any member engages in a course
               or pattern of criminal activity.” Id.
       The Act further provides:
                   “ ‘Course or pattern of criminal activity’ means 2 or more gang-related criminal
               offenses committed in whole or in part within this State when:
                        (1) at least one such offense was committed after the effective date of this Act
                   [(see Pub. Act 87-932 (eff. Jan. 1, 1993) (adding 740 ILCS 147/1 et seq.))];
                        (2) both offenses were committed within 5 years of each other; and
                        (3) at least one offense involved the solicitation to commit, conspiracy to
                   commit, attempt to commit, or commission of any offense defined as a felony or
                   forcible felony under the Criminal Code of 1961 ***.” Id.
¶ 16       As noted, defendant was convicted of a violation of section 25-5(a)(3) of the Code on the
       basis that he knowingly had contact with Parra, a gang member, after defendant had been
       ordered to refrain from direct or indirect contact with any street gang member. Defendant does
       not dispute the trial court’s finding that he had constructive notice of the injunction. Defendant
       also does not dispute the veracity of Spooner’s testimony that he heard defendant refer to Parra
       as “King.” Defendant also does not challenge Swastek’s qualifications as an expert. Instead,
       defendant contends that the State failed to prove beyond a reasonable doubt that the Latin
       Kings were a street gang and had committed two or more gang-related offenses after January 1,
       1993, within five years of each other. Defendant also contends that there was insufficient
       evidence to show that Parra was actually a member of the Latin Kings or of any street gang.
       Finally, defendant contends that it was plain error for the trial court to admit Swastek’s opinion
       testimony concerning Parra, which Swastek based on gang information sheets because,

                                                   -5-
       according to defendant, that information was improper hearsay, offered to prove the truth of
       the matter asserted.
¶ 17        After careful review of the record, we determine that defendant’s arguments all miss the
       mark. With respect to the evidence of Parra’s gang membership, defendant overlooks that
       Swastek did not testify as a lay person; if he had, we would agree that the testimony was
       improper because a lay witness may testify only to detailed, personally observed facts and
       opinions derived from those facts. See, e.g., People v. Fair, 159 Ill. 2d 51, 86 (1994). But, here,
       Swastek testified as an expert witness—specifically, as an expert on street gangs—and his
       designation as an expert (which defendant does not challenge) rendered his testimony
       admissible.
¶ 18        Since 1981, Illinois courts have followed the rule of evidence that “ ‘prohibitions against
       the admission of hearsay do not apply when an expert testifies to underlying facts and data, not
       admitted into evidence, for the purpose of explaining the basis of his opinion.’ ” In re
       Commitment of Hooker, 2012 IL App (2d) 101007, ¶ 51 (quoting People v. Lovejoy, 235 Ill. 2d
97, 142 (2009)); see Wilson v. Clark, 84 Ill. 2d 186 (1981). This principle is now codified as
       Illinois Rule of Evidence 703 (eff. Jan. 1, 2011), which states as follows:
                    “The facts or data in the particular case upon which an expert bases an opinion or
                inference may be those perceived by or made known to the expert at or before the
                hearing. If of a type reasonably relied upon by experts in the particular field in forming
                opinions or inferences upon the subject, the facts or data need not be admissible in
                evidence.”
       Of course, the underlying information must be sufficiently trustworthy to make the expert’s
       reliance reasonable. Hooker, 2012 IL App (2d) 101007, ¶ 51. But, so long as these
       foundational requisites are met, “an expert is permitted ‘not only to consider the reports
       commonly relied upon by experts in their particular field, but also to testify to the contents of
       the underlying records.’ ” Id. (quoting Lovejoy, 235 Ill. 2d at 143). As the United States
       Supreme Court recently stated, this form of expert testimony is offered not to prove the truth of
       the matter asserted but rather to explain the basis for the expert’s opinion. See Williams v.
       Illinois, 567 U.S. 50, 57-58 (2012). In sum, under Rule 703, an expert may give an opinion
       based on hearsay if it is the kind of hearsay on which an expert in his field bases professional
       opinions.
¶ 19        We determine that the gang information sheets were a reasonable basis for Swastek’s
       expert opinions in this case. Case law is replete with examples of gang experts’ reliance on
       information from centralized computer databases—such as arrest records, police reports,
       offense reports, jail records, probation reports, and “contact cards”—as well as other reported
       or recorded statements that help flesh out the experts’ understanding of gang customs,
       alliances, rivalries, activities, “territories,” hierarchies, and membership. See, e.g., People v.
       Cavazos, 2015 IL App (2d) 120444, ¶ 79; People v. Clifton, 342 Ill. App. 3d 696, 708 (2003);
       People v. Jamesson, 329 Ill. App. 3d 446, 460 (2002); People v. Williams, 262 Ill. App. 3d 808,
       820 (1994); People v. Jackson, 145 Ill. App. 3d 626, 634 (1986); People v. Calderon, 98 Ill.
       App. 3d 657, 661 (1981). Such hearsay, which is “[not] available to an average layperson,” is
       “probably the only way a nongang member can accumulate details of gang activity and
       membership rank.” Jackson, 145 Ill. App. 3d at 634. Accordingly, as one court has stated, such
       hearsay reports “are the very things gang experts are reasonably expected to rely upon.”
       (Emphasis added.) Mendez v. Sherman, No. 2:14-cv-1950-MCE-KJN (TEMP), 2016 WL

                                                    -6-
       2753773, at *8 (E.D. Cal. May 11, 2016). There is, of course, a high potential for “others’
       opinions, rumors and gossip” to be introduced as “hearsay in disguise” in such circumstances.
       (Internal quotation marks omitted.) People v. Robert P., 354 Ill. App. 3d 1051, 1062 (2005); cf.
       People v. Washington, 127 Ill. App. 3d 365, 386-87 (1984) (holding investigator’s nonexpert
       opinion of defendant’s gang membership inadmissible, as it was based solely on information
       from one unnamed informant). But here, Swastek explained that he relied on numerous
       sources, including his specialized training in gang investigations, his personal experience as a
       gang-crimes investigator, and his familiarity with the patterns and practices of Aurora-area
       street gangs. Swastek then brought that information to bear when analyzing each of Parra’s
       five gang information sheets. We note that it would have been helpful if, on direct
       examination, Swastek had been asked to relate more specific detail from each of the five
       sheets. But while that information could have been more fulsome, we are nonetheless satisfied
       that Swastek’s testimony was not merely repackaged hearsay; rather, it was evidence in its own
       right (see United States v. Vera, 770 F.3d 1232, 1239 (9th Cir. 2014)) and its admission was
       neither error nor plain error.
¶ 20        As it might bear on future cases, we note that it is critical to maintain the distinction
       between using information as the basis for an expert’s opinion and treating that information as
       fact. That otherwise inadmissible evidence may serve as the basis for an expert’s opinion does
       not mean that the evidence is admissible for some other purpose. “If for example the expert
       witness (call him A) bases his opinion in part on a fact (call it X) that the party’s lawyer told
       him, the lawyer cannot in closing argument tell the jury, ‘See, we proved X through our expert
       witness, A.’ ” In re James Wilson Associates, 965 F.2d 160, 173 (7th Cir. 1992). To maintain
       this distinction, we note that it is critical that a jury receive appropriate limiting instructions
       during a trial. See generally In re Commitment of Gavin, 2014 IL App (1st) 122918, ¶ 78
       (noting the occasional confusion of jurors asked to consider aspects of expert testimony in
       different ways (citing David H. Kaye, The New Wigmore: A Treatise on Evidence: Expert
       Evidence § 4.7.2 (2d ed. 2010))). Here, however, defendant received a bench trial, and we see
       no indication that the trial court improperly considered Swastek’s testimony.
¶ 21        Having rejected defendant’s hearsay argument, we now turn to the sufficiency of the
       evidence. Again, in Swastek’s expert opinion, Parra was a gang member. Swastek explained
       that his opinion was based on Parra’s reported 2012 admission of his gang membership,
       Parra’s reported teardrop tattoo, Spooner’s report that defendant referred to Parra as “King,”
       and Parra’s association with defendant. As the trial court pointed out, Swastek’s opinion on
       that evidence was never refuted. Accordingly, we determine that a trier of fact could
       reasonably conclude that Parra was a gang member.
¶ 22        We also determine that there was sufficient evidence that the Latin Kings are a street gang.
       We have previously held that “an expert on gangs may opine on the ultimate issue of whether
       an organization is a street gang engaged in a course or pattern of criminal activity without
       testifying to specific dates or incidents.” People v. Murray, 2017 IL App (2d) 150599, ¶ 83
       (citing Jamesson, 329 Ill. App. 3d at 460). Here, Swastek testified that he had been a member
       of the gang unit for three years and that the gang unit “track[s]” the Latin Kings and other street
       gangs. In so stating, Swastek expressed the opinion that the Latin Kings are, in fact, a street
       gang. Under our precedents, nothing more was required. See id. As with Swastek’s testimony
       concerning Parra, however, we note that Swastek’s testimony concerning the Latin Kings
       could have been more comprehensive. See, e.g., Jamesson, 329 Ill. App. 3d at 449-52. Still, as


                                                    -7-
       in Murray and Jamesson, we find that the evidence was sufficient to support a reasonable
       determination that the Latin Kings are a street gang—having engaged in a course or pattern of
       criminal activity—within the meaning of section 10 of the Act.
¶ 23        We turn next to defendant’s first amendment challenge. Defendant asserts that section
       25-5(a)(3) of the Code violates the first amendment because it “indefinitely criminalizes
       innocent contact with persons known or unknown to a defendant” to be gang members.
       Defendant acknowledges that in Jamesson we rejected a similar challenge and upheld a related
       subsection of the same statute, under which a defendant could be convicted of having unlawful
       contact with a street gang member after being ordered to refrain from such contact as a
       condition of his criminal supervision. But defendant here submits that Jamesson is
       distinguishable because a term of supervision necessarily has a definite endpoint. By contrast,
       an injunction like the one in this case may be of indefinite duration, resulting in “potentially
       life-long limitations on a person’s right to free speech” under the first amendment.
¶ 24        In general, statutes are presumed constitutional, and a statute will be construed in a manner
       that upholds its constitutionality if doing so is reasonably possible. People v. Relerford, 2017
IL 121094, ¶ 30. Whether a statute is constitutional is a question of law, which we review
       de novo. Id.
¶ 25        We note at the outset that the right described by defendant—i.e., the right not to be
       indefinitely prohibited by a court order from having contact with gang members—is not
       specifically found in the United States Constitution (or, for that matter, our state constitution).
       Moreover, defendant has cited no authority, and our own research has turned up none, in
       support of his position. Finally, we point out that the United States Supreme Court has
       explained that there is generally no recognized “First Amendment ‘right of association’ ”
       applicable to “social contact between gang members.” City of Chicago v. Morales, 527 U.S.
41, 53 (1999); cf. Roberts v. United States Jaycees, 468 U.S. 609, 618 (1984) (discussing
       limited recognition of the rights of “intimate association” and of “expressive association”).
¶ 26        That said, as we explained in Jamesson, the first amendment has limits and speech is not
       protected when it is integral to criminal conduct. Jamesson, 329 Ill. App. 3d at 453; see also
       Relerford, 2017 IL 121094, ¶ 33 (citing Giboney v. Empire Storage & Ice Co., 336 U.S. 490
       (1949)). That a criminal act takes the form of speech does not mean that the notion of free
       speech relieves the speaker from all consequences. Were it otherwise, this all-encompassing
       notion of free speech would cancel all laws against disseminating state secrets or child
       pornography, engaging in a conspiracy or soliciting another to commit a crime, making actual
       threats, or publishing information that could lead to the harassment of witnesses or jurors. In
       such cases, words beget action. For example, in Chicago Real Estate Board v. City of Chicago,
       36 Ill. 2d 530 (1967), our supreme court upheld a fair-housing ordinance that prohibited certain
       solicitations to sell or lease property on the basis of racial preferences. The ordinance was
       upheld because bias-motivated speech, when it is “an integral part of unlawful conduct, has no
       constitutional protection.” Id. at 552-53. In that regard, we see no real distinction between the
       fair-housing ordinance and section 25-5(a)(3). Both laws target the speaker and his or her
       intent when speaking, rather than merely the content of his or her statements.
¶ 27        While we agree with defendant, at least in theory, that an endless restriction on his speech
       rights could at some point become so burdensome as to violate the first amendment, that
       problem has little to do with section 25-5(a)(3) specifically and more to do with the underlying
       injunction. See generally Madsen v. Women’s Health Center, Inc., 512 U.S. 753, 762 (1994)

                                                    -8-
       (distinguishing between a challenge to a statute and a challenge to an injunctive order
       predicated on a statute). Given the posture of the case here, compliance with the court order
       must prevail over the frustration of defendant’s constitutional liberties—or at least those
       liberties as defendant sees them. Cf. Morales, 527 U.S. at 53. On this point, although defendant
       helpfully quotes authority from our supreme court’s decision in People v. Nance, 189 Ill. 2d
142 (2000), he does so only in part. We find that a slightly longer quotation proves more
       illuminating:
               “The problem with [defendant’s] argument is that it overlooks basic principles
               governing injunctions. It is true that an injunction can be modified or dissolved when
               the court finds that the law has changed or that equity no longer justifies a continuance
               of the injunction. An injunction remains in full force and effect, however, until it has
               been vacated or modified by the court which granted it or until the order or decree
               awarding it has been set aside on appeal. Unless it has been overturned or modified by
               orderly processes of review, an injunction must be obeyed, even if it is erroneous.
               [Citation.]” (Emphasis added.) Id. at 145.
       A default judgment is no exception, for an injunction based on a complaint “served upon
       persons made parties therein and within the jurisdiction, must be obeyed by them, however
       erroneous the action of the court may be.” United States v. United Mine Workers of America,
       330 U.S. 258, 293-94 (1947). In fact, “[t]he only possible exception to the rule that an
       erroneous or even unconstitutional injunction *** must nevertheless be obeyed is where the
       injunction is transparently invalid or has only a frivolous pretense to validity.” People ex rel.
       Watson v. Spinka, 58 Ill. App. 3d 729, 734 (1978) (citing Walker v. City of Birmingham, 388
U.S. 307, 315-16 (1967)). Those certainly are not the facts of this case. In short, even if
       defendant believed that the injunction was unconstitutional, no matter how sincere his belief
       might have been, he had no lawful basis to refuse to obey it.
¶ 28       Although defendant argues that the statute prohibiting contact with street gang members is
       unconstitutional because it incorporates a potentially unconstitutional injunction, any flaw
       here would be with the injunction, not the statute. Thus, any injury to defendant’s free-speech
       rights was entirely the result of his own inaction. Indeed, defendant could have done any
       number of things to contest the scope of the injunction. He could have filed a motion in civil
       court to have the default judgment vacated within 30 days (see 735 ILCS 5/2-1301 (West
       2012)), or if that was demonstrably not possible, he could have returned to the civil court by
       way of a collateral petition within two years of the judgment (see 735 ILCS 5/2-1401 (West
       2012)). He could have even sought an injunction on the injunction in state or federal court. See
       generally 42 U.S.C. § 1983 (2012) (providing a civil action for deprivation of rights,
       privileges, and immunities secured by laws or the constitution). Better still, defendant could
       have answered the State’s civil complaint.
¶ 29       Instead, however, defendant never challenged the injunction, and as the trial court correctly
       recognized, defendant’s failure to do so does not render section 25-5(a)(3) of the Code
       susceptible to his constitutional challenge. That the penalty for defendant’s violation of the
       injunction was visited upon him by statute rather than by, say, a contempt proceeding is a
       distinction without a difference. Criminal penalties “have uniformly been recognized as a
       proper judgment for the violation of a prohibitory injunction of a civil nature” in order “to
       vindicate the authority of the court.” Rothschild & Co. v. Steger & Sons Piano Manufacturing
       Co., 256 Ill. 196, 201 (1912). In other words, defendant could no more complain about section

                                                   -9-
       25-5(a)(3) on the basis of the civil injunction than he could about a contempt proceeding to
       enforce the injunction.
¶ 30       To recap: There was sufficient evidence to support defendant’s conviction, there was no
       plain error in the admission of Swastek’s testimony, and defendant has failed to establish that
       section 25-5(a)(3) violates the first amendment. Accordingly, we affirm the judgment of the
       circuit court of Kane County. In addition, we grant the State’s request that defendant be
       assessed $50 as costs for this appeal. 55 ILCS 5/4-2002(a) (West 2016); see also People v.
       Nicholls, 71 Ill. 2d 166, 178 (1978).

¶ 31      Affirmed.




                                                 - 10 -